Citation Nr: 1507025	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-15 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to sleep apnea, to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to March 1984 and from March 1987 to March 1993.  He also had additional service in the Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida which, in part, granted entitlement to service connection for PTSD at an initial 10 percent disability rating, effective October 16, 2009; denied entitlement to service connection or sleep apnea and denied entitlement to service connection for tinnitus.

In November 2014, the Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing held at the RO.  A transcript of the hearing has been associated with the claims folders.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issues of entitlement to an initial evaluation in excess of 10 percent for PTSD and entitlement to sleep apnea, to include as secondary to service-connected PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran has a current tinnitus disability that is consistent with his in-service noise exposure.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 11315103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA"s duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition to grant the claim for service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2014); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2014).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2014).

Thus, with respect to the Veteran's Reserves service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Certain evidentiary presumptions-such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1112, (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2014).

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71  (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period);  McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-7, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


Factual Background and Analysis

The Veteran contends that he has a current tinnitus disability that is the result of his in-service noise exposure which included exposure to loud weapons.  Notably, during service the Veteran served in the Infantry in Operation Desert Storm.  He testified that he first noticed his ears ringing during "Dragon School" training in 1985 at Camp Lejeune.

The Veteran's service treatment records are negative for complaints or treatments related to tinnitus or ringing in the ears.

The Veteran underwent a VA examination in February 2010.  The examiner noted that the Veteran reported working in demolition as a gunner in the military.  As a result, military noise exposure had been conceded.  Post-service, the Veteran worked as a policeman.  He reported remembering suffering a concussion in-service and experiencing ringing in his ears.  The date and circumstance of his tinnitus was noted to be 1985.  The examiner again noted that military noise exposure had been conceded and that the Veteran reported that the tinnitus began while he was in service in 1985.  The examiner opined that assuming an accurate history, it was at least as likely as not that the Veteran's tinnitus was caused by or the result of  military noise exposure.

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for tinnitus is warranted.

The Veteran has a current diagnosis of tinnitus.  The first element of medical evidence of a current disability is accordingly met. 

Therefore, the question to be decided in the present appeal is whether such tinnitus is associated with the Veteran's active duty.  In this regard, the Board acknowledges that service treatment records are negative for complaints of, treatment for, or findings of tinnitus. 

However, when considering the circumstances of the Veteran's service to include his participation in Operation Desert Storm, he was undoubtedly exposed to some, and likely significant, noise exposure in service.  Thus, his assertions of in-service noise exposure appear to be credible, and consistent with the circumstances of service.  The Veteran is also competent to report in-service exposure to noise.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet App 370 (2002).  For all of these reasons, such exposure is presumed.  38 U.S.C.A. § 1154(a) (b) (West 2002).

Having reviewed the record, the Board finds there is at least an approximate balance of evidence as to whether the Veteran has a current tinnitus disability that is related to service.  

In support of this conclusion, the Board notes that the February 2010 VA examiner indicated that it was at least as likely as not that the Veteran's tinnitus was caused by or the result of  military noise exposure.  Additionally, there is no contrary medical evidence of record that indicates that the Veteran's tinnitus disability was not related to his service.   

The Board notes that the examiner indicated that the Veteran reported an onset of tinnitus in 1985 which is not a period in which the Veteran was on active duty.  However, the Veteran's records demonstrate that the Veteran was on active duty for training (ADT) service from July 14, 1985 to July 27, 1985.  As noted above, with respect to the Veteran's Reserves service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA.

Regardless of the Veteran's Reserve service, the Board notes that while the February 2010 VA examiner indicated that the Veteran reported an onset of 1985, the examiner's positive nexus opinion generally referred to the entirety of the Veteran's military service as he specifically concluded that "it was at least as likely as not that the Veteran's tinnitus was caused by or the result of military noise exposure".

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a tinnitus disability is granted.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for an initial rating in excess of 10 percent for PTSD and entitlement to sleep apnea, to include as secondary to service-connected PTSD.

Regarding his PTSD claim, the Veteran's last VA examination for his PTSD disability took place in February 2010.  The VA examiner determined that there were PTSD symptoms that were transient and mild with a decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  This description fit squarely for the criteria for a 10 percent evaluation for PTSD under the General Rating Formula.  See 38 C.F.R. § 4.130.

However, during his November 2014 hearing, the Veteran testified that he was forgetful, had short term memory loss, was agitated, had nightmares and was not as self-motivated to do what he previously used to do.  He also testified that he recently went through a "nasty" divorce and that he did not deal well with large groups of people.  He also indicated that he had periods where he dealt violently with other people.  The Veteran also testified that he received treatment at the Jupiter Vet Center every 3 weeks.

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

As the Veteran's description of his PTSD symptomatology at his November 2014 videoconference hearing demonstrates a possible worsening of his PTSD disability, the Board believes that a medical examination assessing the current severity of the Veteran's PTSD disability is necessary to adequately decide this claim. 

Regarding the Veteran's service connection claim, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran previously underwent a VA examination in February 2010 for his claimed sleep apnea disability.  The VA examiner opined that the Veteran's sleep apnea was not due to or the result of the Veteran's service-connected PTSD as "Harrison's textbook of medicine and up to date" showed no evidence of PTSD as a cause of sleep apnea.

However, subsequent to the February 2010 VA examination, the Veteran's representative has submitted multiple internet articles which documented a relationship between the etiologies of sleep apnea which included PTSD.  

As the Veteran contends that his sleep apnea is secondary to his service-connected PTSD disability and has provided medical literature which supports his assertions, the Board finds that he should be scheduled for a new VA examination and opinion to determine whether the Veteran's diagnosed sleep apnea disability is related to his active duty service, or, was caused or aggravated by his service-connected PTSD disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated his for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records as well as the Veteran's treatment at The Vet Center in Jupiter, Florida.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected PTSD.  The examiner should describe the Veteran's symptoms and note the impact, if any, of the Veteran's PTSD on his social and occupational functioning.  Further, the examiner should comment as to the impact of the Veteran's PTSD on his employment.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present sleep apnea disability.  

The examiner should provide an opinion regarding whether it is at least as likely as not (e.g., a 50 percent or greater probability) that his current sleep apnea disability is related to service, or, if it is at least as likely as not (at least a 50 percent probability) that the Veteran's sleep apnea disability is caused or aggravated by his service-connected PTSD disability.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  The examiner should specifically address the internet articles submitted by the Veteran's representative which address a possible relationship between PTSD and sleep apnea.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


